NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            03-SEP-2021
                                            08:48 AM
                                            Dkt. 51 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                RIKA SHIMIZU, Plaintiff-Appellant, v.
        RT, a minor, TOMOKO MATSUKAWA, his legal guardian,
      MINA TAKAMURA, his mother, TAKESHI NANBU, his father,
    CITY AND COUNTY OF HONOLULU, HONOLULU POLICE DEPARTMENT,
  HPD Detective, ARNOLD SAGUCIO, HPD Officer, MARC COBB-ADAMS,
              HPD Detective, SERGEANT FLORAND BLANCO,
     Officers and employees from HONOLULU POLICE DEPARTMENT,
       Officers and employees of U.S. MARSHALS TASK FORCE,
               and DOES 1 TO 10, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CIVIL NO. 1CCV-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
   (By:   Hiraoka, Presiding Judge, Wadsworth and Fujise, JJ.)
           Upon consideration of self-represented Plaintiff-
Appellant Rika Shimizu's (Shimizu) August 31, 2021 Motion for
Stay of Proceedings and Orders (August 31, 2021 Motion), the
papers in support, and the record, it appears that:
           (1) On July 12, 2021, the court denied Shimizu's
June 18, 2021 motion for leave to proceed on appeal in forma
pauperis, ordered Shimizu to pay the filing fees within ten days
from the order, and cautioned Shimizu that failure to pay the
filing fees may result in the appeal being dismissed, citing
Hawai#i Rules of Appellate Procedure (HRAP) Rule 24(c);
           (2) On July 29, 2021, the court denied Shimizu's
July 21, 2021 motion for reconsideration of the July 12, 2021
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

order, and again ordered Shimizu to pay the filing fees within
ten days from the order with the caution that failure to do so
may result in the appeal being dismissed, under HRAP Rule 24(c);
          (3) On August 12, 2021, the court, among other things,
construed Shimizu's August 5, 2021 motion seeking, in part, "to
stay the due date for the payment of the filing fees and prepaid
fees which is set 10 days from the date of issuance of the Court
Oder which was issued on July 29, 2021 pursuant to Rule 41 of
HRAP" as a second motion for reconsideration of the July 12, 2021
order denying her request for in forma pauperis designation and
denied the motion because "[o]nly one motion for reconsideration
may be filed by any party. HRAP Rule 40(e)";
          (4) In the August 31, 2021 Motion, Shimizu seeks, under
HRAP Rule 27, to suspend proceedings in this appeal and the
operation of the July 12, 2021 order because on August 30, 2021,
Shimizu filed in federal court a complaint against the circuit
court judge in the underlying case, 1CCV-XX-XXXXXXX, alleging the
circuit court's denial of Shimizu's motion for leave to proceed
on appeal in forma pauperis violated the federal constitution and
the Hague Service Convention, the circuit court's decisions are
preempted by federal law, and it would "be in the best interests
of justice, equity and fair play"; and
          (5) If the court denies a motion for leave to proceed
on appeal in forma pauperis and the appellant does not pay the
filing fees within ten days after the denial, then the court may
dismiss the appeal. HRAP Rule 24(c). In addition, an appeal may
be dismissed where the record on appeal has not been prepared
because the appellant failed to pay the required fees or obtain
an order allowing the appellant to proceed in forma pauperis.
HRAP Rule 11(b)(2), (c)(2). Here, Shimizu fails to demonstrate
that the Supremacy Clause, U.S. Const. art. VI, cl. 2, requires
this court to suspend her appeal indefinitely while her federal
case is pending, and she cites no other authority for the
requested relief. In addition, Shimizu has not paid the filing




                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

fees in this case, which, following the July 29, 2021 order, were
due on or before August 9, 2021. See HRAP Rules 24(c) & 26(a).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           IT IS FURTHER ORDERED that the August 31, 2021 Motion
is denied.
           IT IS FURTHER ORDERED that all other pending motions
are dismissed.
           DATED: Honolulu, Hawai#i, September 3, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge




                                  3